Order entered October 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00696-CV

                         IN THE INTEREST OF I. L. S., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                           ORDER
       We DENY appellant’s October 7, 2013 second motion for reconsideration of the

dismissal order and the jurisdictional brief filed. This appeal is now proceeding under appellate

cause number 05-13-00958-CV.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE